On the MeRits.
Levy, J.
These two suits are consolidated, and the issues involved :are, in the main, common to both.
In suit, 1415, vs. Frellsen, the plaintiff alleges that in the judgment rendered in suit No. 1281 (Nos. 1219 and 1358 being consolidated therewith) the following words were fraudulently interpolated and interjected, with the intention to defraud and damage him, and he prays that said judgment be amended and set aside on account of error and fraud, and that the execution issued thereon be quashed.
In suit No. 1416, plaintiff averred that suits No. 1219 and 1358 had been merged in suit No. 1281, and that the judgments therein and the debts mentioned in them had been novated. He further avers that the mortgage recognized in the judgment in No. 1281 is the only security which the judgment creditor has for the payment of the debt created by the agreement entered into between him and Erellsen, said creditor, on the 6th of January, 1877-; that “through error and fraud” the words' “and vendor’s privilege” were incorporated and interpolated in said judgment in suit No. 1281; that if the debt, created by the agreement, is not a new debt, it is usurious, because to make it up all the interest of the old debt to the first of January, 1877, was added to the principal to make the aggregate of the new debt, and therefore the interest is usurious ; that he has not been put in default. He further alleges that he has already instituted an action to annul said judgment, and that he is entitled to a homestead on 160 acres of the plantation,- to include bis residence, and that no vendor’s privilege or debt due for the price of 'said property exists thereon. He prayed for an injunction restraining the sheriff from proceeding further with the execution and with sale of the property, and that the judgment in suit-No. 1281 be annulled for error and fraud.
We had intended to discuss at some length the various questions raised by the plaintiff and involved in this case, but a reference to the •record, in which we find the able and lucid opinion and reasons for. judgment of the special judge by whom this case was tried in the lower •court, dispenses us therefrom. In that opinion he says: “lam inclined *826to think that the plea of res adjudicata of defendant is good as to all the allegations and issues except those upon which the nullity is demanded, but prefer to examine the case on its merits as presented. Plaintiffs theory is that only the vendor’s lien can defeat this claim to a homestead. That though he purchased the property from Pargoud and gave a special mortgage to secure the payment of the price, a part off which was evidenced by the notes held by Frellsen, yet that the original' debt he owed Frellsen was extinguished by the compromise of 6th January, 1877, and with it fell the vendor’s lien, as it was not expressly mentioned in the act of compromise.” As to the plea of novation, and whether the old debt was extinguished, he says: “ Novation is not presumed ; the intention to make it must clearly result from the terms of the agreement. C. C. 2190. Unless the intention evidently appears, a. novation is not to be presumed. So, if subsequent to the contracting of a debt, some act passes between the debtor and the creditor allowing a further time, or appointing a different place for payment, or authorizing-a payment to some other person than the creditor, or agreeing to take something else in lieu of the sum due, or by which the debtor engages to pay a larger sum or the creditor to accept a smaller sum ; in these and similar cases, according to the principle that novation is not to be presumed, it should be decided that no novation had taken place and that the parties intended only to modify, augment, or diminish the obligation, and not to extinguish the old debt and substitute a new one,, unless the contrary is particularly expressed. Pothier on Obligations, par. 659.
“In this case Frellsen had notes of plaintiff, the consideration of which was the Limerick plantation, specially mortgaged to secure them. He had a judgment recognizing the validity of his debt and mortgage, and from the nature of the debt the privilege of the vendor. In making-the transaction of January 6,1877, 1 cannot find any express waiver of this right, nor does it appear evident that Frellsen intended to extinguish, give up, or discharge his lien, mortgage, or debt. On the contrary, from reference, more than once, in this contract, to the notes as being part of the purchase price, it is evident that the intention was to perpetuate every security he had for the payment of his debt.
“ 12 Rob. 219, Citizens’ Bank vs. Cuny et al.
“ 3 An. 600, Bonn vs. Mahle.
“ 4 An. 281, Short vs. City of New Orleans et al.
“ 9 An. 228, Patterson vs. His Creditors.
“ I am forced to the conclusion that by the act of compromise the-debt of Frellsen was not novated, and therefore hone of its accessories' were extinguished or impaired.
“That the privilege of the vendor, as it springs from the nature of *827the debt, exists by force of law, and need not be expressly stipulated, it®, renunciation must not be doubtful, but the language must clearly imply that the creditor intended to give up this right. Having arrived at this, conclusion, it no longer remains an important question as to whether the words ‘ vendor’s lien, etc.,’ were properly or improperly used in the-judgment. As there was no novation and the right springs from the nature of the debt, it is immaterial whether it be expressed in the judgment. The demand for the nullity of the judgment in 1281 must therefore be rejected, and the injunction as a necessary result must be di&r solved.”
For these reasons, the special judge dissolved the injunction, but. refused to allow damages.
We concur in the opinion and reasons which we have quoted above..
The same issues being involved, and the same parties being before-the Court in the case decided by our predecessors of this Court as im this, we think the judgment rendered on the appeal in which the claimi for homestead was set up by the plaintiff herein is to be regarded as res: adjudicata upon that question.
We are also of opinion that the recognition of the vendor’s privilege, as complained of by the plaintiff, is not ground for annulling the-judgment in 1281. The incorporation of these words gave the defendant herein no greater rights over the property seized than if they had been omitted. The homestead right was affected by the debt for the-purchase price, and a debt for the purchase price created by operation of law a privilege upon the property affected bysuch debt. The insertion in the judgment, by the attorney who drew it up, in no manner added to the rights of the creditor or took any thing away from those of the debtor. The other allegations in the petition of plaintiff for the injunction in No. 1416 are without weight, and do not justify the perpetuation of the writ.
The motion to dismiss, made by J. T. Ludeling, the surety on the-injunction bond, having been disposed of as to its form, we proceed to-its consideration on the merits. The surety on an injunction bond ha® incurred obligations, but has certain rights which cannot be taken away from him without his consent. He is entitled to see the case tried according to law; a judgment rendered on the confession of the principal of his bond would bind the principal, but would not affect the surety. The case in which the bond is furnished should be called and disposed! of in open court, under the forms and with the delays prescribed bylaw-His obligations must be strictly but legally construed. They consist la satisfying any judgment which the principal may be condemned to pay. ■It cannot be supposed that it ever entered the mind of the lawgiver and. of sureties in such cases that a judgment rendered on the confession o£ *828the principal, or without his having been regularly dealt with, could saddle a responsibility on the surety on such bond. We think that the omission to have proceeded regularly in obtaining the judgment rendered and to have ventured its validity on the agreement mentioned, •entitles the surety, made appellee, to ward it off, and that he cannot be held responsible and liable on a judgment thus obtained. The point presented is a novel one, but is not, when tested by the rules of clear reason and justice in the absence of any express law or formal jurisprudence on the subject, of difficult solution.
So far as the plaintiff in injunction is himself concerned, the facts of this case, as shown in the record, in our opinion call for the imposition of damages in the dissolution of the injunction.
It is therefore ordered, adjudged, and decreed that the judgment of the lower court be affirmed so far as it dissolves the injunction at plaintiff's costs and rejects the demands of the plaintiff, W. J. Q. Baker ; and it is further ordered, adjudged, and decreed that the said plaintiff, W. J. Q. Baker, be condemned to pay, for his wrongful injunction, damages to the amount of twenty per cent on the amount of two thousand dollars, the alleged value of the homestead claimed, and that said plaintiff, ap-pellee, do pay the costs of this and the lower court, and that there be judgment in favor of J. T. Ludeling, the surety on the injunction bond, with his costs.